Case: 12-30219       Document: 00511952748         Page: 1     Date Filed: 08/10/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 10, 2012
                                     No. 12-30219
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

LAMONT WILLIAMS,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                No. 2:06-CR-234-7




Before SMITH, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*


       Lamont Williams, federal prisoner # 29903-034, moves to proceed in forma
pauperis (“IFP”) in this appeal from the denial of his motion for relief from an

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-30219    Document: 00511952748      Page: 2    Date Filed: 08/10/2012

                                  No. 12-30219

allegedly void judgment pursuant to Federal Rule of Civil Procedure 60(b)(4).
The district court denied the request to proceed IFP on appeal, certifying that
the appeal was frivolous. Williams’s IFP motion in this court is a challenge to
that certification. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1992).
      This court reviews de novo a ruling on a request for relief under Rule
60(b)(4). Carter v. Fenner, 136 F.3d 1000, 1005 (5th Cir. 1998). As he did in dis-
trict court, Williams argues that the district court lacked subject-matter jurisdic-
tion because the United States had failed to establish standing to pursue the
criminal complaint against him. Because Williams has not shown that he will
present any nonfrivolous issue on appeal, the motion for leave to proceed IFP is
DENIED, and this appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at
202 n.24; Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2.
      Our dismissal of this appeal as frivolous counts as a strike for purposes of
28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir.
1996).   Williams is cautioned that if he accumulates three strikes under
§ 1915(g), he will not be able to proceed IFP in any civil action or appeal filed
while he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. See § 1915(g).




                                         2